EXHIBIT EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 6th day of March, 2008, between David Fann ("Executive") and NP Capital Corp., a Delaware corporation (the "Company"). WHEREAS, the Company desires to employ Executive and Executive desires to be employed by the Company upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the promises and mutual agreements hereafter set forth, and upon the terms and conditions contained in this Agreement, Executive and the Company hereby agree as follows: 1.Certain Definitions. "Business of the Company" shall at any time mean any line of business then engaged in, or planned to be engaged in by the Company or any of its affiliates and subsidiaries. "Common Stock" shall mean the common stock of the Company. "Competing Enterprise" shall at any time mean any person, firm, corporation or other individual or entity that is engaged, directly or indirectly, wholly or in part, in any line of business then engaged in, or then planned to be engaged in, by the Company or any of its affiliates and subsidiaries. "Corporate Transaction" shall mean (A) any merger or consolidation of the Company with another entity, whether or not the Company is the continuing or surviving entity, in which fifty-one percent (51%) or more of the Company's voting capital stock is transferred to holders different from persons or their affiliates who held the stock immediately prior to such transaction or (B) any sale of all or substantially all of the Company's assets to another entity or person of which fifty-one percent (51%) or more of the capital stock is held by holders different from persons or their affiliates who hold voting capital stock of the Company. All other capitalized terms used herein are defined in other provisions of this Agreement. 2.Duties. 2.1 Capacity. (a)Executive shall serve as VP of Corporate Communications of the Company reporting to the Board of Directors and shall perform such customary, appropriate and reasonable executive duties as are usually performed by a Vice President of Communications or as may be delegated to him from time to time by the CEO.and or the Board of Directors Executive shall principally perform his duties hereunder at the executive offices of the Company in Jacksonville, Florida on a part-time basis.Executive shall serve in the same employee position set forth in this Section 2.1 to the extent set forth in this Section 2.1 of any successor entity or holding company resulting from a reorganization of the Company other than a Corporate Transaction.Such obligation does not apply to Executive’s status as a Director of the Company. 1 3.Cash Compensation and Benefits. 3.1 Salary. Executive shall be paid an annual base salary of One Hundred Twenty Thousand Dollars ($120,000.00) ("Base Compensation"), payable in accordance with the Company's general payroll practices commencing January 1, 2008 (the "Effective Date. Such base salary shall be subject to increase from time to time in the sole discretion of the CEO and Board of Directors, or if established the Compensation Committee thereof) based on Executive's performance and that of the Company.
